Citation Nr: 1217163	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-33 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of an injury to the coccyx area.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied reopening the claim of entitlement to service connection for residuals of an injury to the coccyx area.

In August 2010, the Veteran presented testimony at a video conference hearing before an Acting Veterans Law Judge.  In May 2011, the Board reopened the claim and remanded for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran testified at a Board video conference hearing in August 2010.  However, the Acting Veterans Law Judge who conducted that hearing is no longer employed at the Board.  A claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707 (2011).  Accordingly, correspondence was sent to the Veteran in April 2012 to determine whether he desired a new hearing.  The Board received a response from the Veteran in May 2012, wherein he indicated he wanted to have another hearing before a Veterans Law Judge at the RO.  Such hearings are scheduled by the RO.  38 C.F.R. §§ 20.700, 20.704(a) (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board at the RO.  The Appellant should be notified in writing of the date, time and location of the hearing.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

